                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     BRYAN DAMON PATTERSON,                            Case No. 17-cv-06914-RS (RMI)
                                   9                    Plaintiff,
                                                                                           ORDER AND WRIT OF HABEAS
                                  10             v.                                        CORPUS AD TESTIFICANDUM
                                  11     THOMAS ZEWERT, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of Bryan Damon Patterson, CDCR No. V-10444, presently in

                                  16   custody at High Desert State Prison, as the presence of said witness will be necessary at

                                  17   proceedings in the above-entitled cause and thereafter as may be required.

                                  18

                                  19   Dated: October 26, 2018                                     _____________________________
                                                                                                   ROBERT M. ILLMAN
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23   TO:    Warden, High Desert State Prison
                                  24   GREETINGS
                                  25          WE COMMAND that you have and produce the body of Bryan Damon Patterson, CDCR
                                  26   No. V-10444, in your custody in the hereinabove-mentioned institution, before the United States
                                  27   District Court in Courtroom 8 of the Federal Courthouse at 450 Golden Gate Avenue in San
                                  28   Francisco at 9:30 a.m. on December 11, 2018, in order that said prisoner may then and there
                                   1   participate in the SETTLEMENT CONFERENCE in the matter of Patterson v. Zewert and at the

                                   2   termination of said hearing return him forthwith to said hereinabove-mentioned institution, or

                                   3   abide by such order of the above-entitled Court as shall thereafter be made concerning the custody

                                   4   of said prisoner, and further to produce said prisoner at all times necessary until the termination of

                                   5   the proceedings for which his testimony is required in this Court;

                                   6          Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District

                                   7   Court for the Northern District of California.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 26, 2018

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     ROBERT M. ILLMAN
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
